Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99(h)(3) Amendment to the Sub-Administration Agreements between JP Morgan Chase Bank, N.A. (JP Morgan) and Morgan Stanley Investment Management Inc. ("MSIM") listed on Appendix A hereto WHEREAS, MSIM serves as the administrator to certain registered investment companies and has retained JP Morgan as sub-administrator to perform certain transfer agency, fund accounting and administration services to such registered investment companies pursuant to the Sub-Administration Agreements listed on Appendix A (the "Sub-Administration Agreements"); WHEREAS, MSIM wishes to perform the transfer agency services set forth in the Sub-Administration Agreements but continue to retain JP Morgan to perform the fund accounting and administration services set forth therein; NOW, THEREFORE, in consideration of the promises contained herein, the parties hereto agree as follows: 1. Section 4(a)(iii) of each Sub-Administration Agreement and Schedule D thereto are hereby deleted in their entirety as of the effective date specified on Appendix A. IN WITNESS HEREOF, the parties hereto have caused this Amendment to be duly executed and delivered by their respective authorized officers as of the day and year first above written. MORGAN STANLEY INVESTMENT MANAGEMENT INC. Attest: /s/ Edward J. Meehan By: /s/ Ronald E. Robison Name: Ronald E. Robison Title: Managing Director JP MORGAN CHASE BANK, N.A. Attest: /s/ Helen Robichaud By: /s/ Mark K. Kucera Name: Mark K. Kucera Title: Vice President APPENDIX A Agreement Effective Date Mutual Fund Sub-Agreement dated as of September 16, 1996 June 9, 2008 with respect to The Universal Institutional Funds, Inc. (with MSIM) Mutual Funds Sub-Administration Agreement dated as June 9, 2008 of September 16, 1996 with respect to The Universal Institutional Funds, Inc. (with Miller Anderson & Sherrard, LLP and assumed by MSIM) Mutual Funds Sub-Administration Agreement dated as of August 18, 2008 October 23, 2003 with respect to Morgan Stanley Institutional Liquidity funds
